JUDGE HAZELRIGG
delivered the opinion of the court.
The words spoken by appellee of and concerning the appellant, Katie A. Craig, wife of her co-appellant, namely, “She is a dirty bitch; she has no character, and is no account,” are not actionable words, in themselves importing, as averred in the petition, that appellant was “a whore, common prostitute, or was guilty of fornication and adultery.”
In Schurick v. Kollman, &c., 50 Ind., 336, the words spoken of the wife were that she was a d — -n b — h, meaning to charge, as is averred, a want of chastity and virtue.
The court held that the words did not amount to a charge ■ of either incest, fornication, adultery or whoredom, saying further that “the word b — h, although a very coarse and ruffianly expression when applied to a woman, does not in its common acceptation import whoredom in 'any of its *594forms,” citing K-v. H-, 20 Wis., 252. The latter case is to the same effect. The innuendo, as averred by the plaintiffs, can not change the meaning of the words from their common acceptation. “It is a well settled rule,” said this court in Watson v. Hampton, 2 Bibb., 319, “that an innuendo can not extend the meaning of words beyond their natural import. It is only explanatory of some matter already expressed; it may show the application, but can not add to or enlarge or chango the sense of the words.” We think that the other words relied on are in themselves indefinite and meaningless, or at least wholly fail to import the crime of fornication or adultery without a colloquiem to show the connection in which they were used.
The judgment sustaining the demurrer and dismissing the petition is affirmed.